 

Exhibit 10.8

 

TRxADE GROUP, INC.

 

INDEPENDENT DIRECTOR COMPENSATION POLICY

 

Adopted April 14, 2020 (the “Adoption Date”)

 

Non-employee members of the board of directors (the “Board”) of TRxADE Group,
Inc., a Delaware corporation (the “Company”) shall be eligible to receive cash
and equity compensation commencing effective April 1, 2020 (the “Effective
Date”) as set forth in this Independent Director Compensation Policy (this
“Policy”).

 

The cash and equity compensation described in this Independent Director
Compensation Policy shall be paid or be made, as applicable, automatically and
without further action of the Board or the Compensation Committee of the Board,
to each member of the Board who is not an employee of the Company or any parent
or subsidiary of the Company (each, an “Independent Director”) who may be
eligible to receive such cash or equity compensation, unless such Independent
Director declines the receipt of such cash or equity compensation by written
notice to the Company.

 

This Policy shall remain in effect until it is revised or rescinded by further
action of the Board. The terms and conditions of this Policy shall supersede any
prior cash or equity compensation arrangements between the Company and its
Independent Directors. All awards of restricted shares of Company common stock
shall be administered according to the Company’s Amended and Restated 2019
Equity Incentive Plan, as amended from time to time (the “2019 Plan”).

 

1. Cash Compensation.

 

(a) Annual Retainers. Each Independent Director shall be eligible to receive an
annual retainer of $35,000 for service on the Board.

 

(c) Committee Chairperson Retainers. The chairperson of the committees of the
Board shall be eligible to receive annual retainers in the amounts set forth
below:

 

Chairperson of the Audit Committee - $20,000 Chairperson of the Compensation
Committee - $10,000

Chairperson of the Nominating and Corporate

Governance Committee

- $10,000

 

(b) Payment of Retainers. The annual retainers and chairperson retainers
described in subsections (a) and (b), shall be earned on a quarterly basis based
on calendar quarters (beginning on the Effective Date) (1/4th each quarter) and
shall be paid by the Company in arrears at the end of each calendar quarter, but
not later than the fifth business day following the end of each calendar
quarter. In the event an Independent Director does not serve as an Independent
Director (or as a chairperson of a committee) for an entire calendar quarter,
the retainer paid to such Independent Director shall be prorated for the portion
of such calendar quarter actually served as an Independent Director (or as a
chairperson of a committee).

 

2. Equity Compensation. The Independent Directors shall be granted the following
restricted stock awards. The awards described below shall be granted under and
shall be subject to the terms and provisions of the 2019 Plan and shall be
granted subject to the execution and delivery of award agreements setting forth
the vesting schedule applicable to such awards and such other terms as may be
required by the 2019 Plan.

 

 

 

 

(a) Initial Awards. A person who is serving as an Independent Director on the
Effective Date shall receive that number of restricted shares of common stock of
the Company as equals $55,000, divided by the closing sales price of the
Company’s common stock (the “Fair Market Value”) on the Adoption Date. The
awards described in this subsection (a) shall be referred to as an “Initial
Award.” No Independent Director shall be granted more than one Initial Award.
The Initial Awards shall be subject to the terms of the 2019 Plan and the
restricted stock award agreements entered into between the Company and each
Independent Director to evidence and memorialize such awards.

 

(b) Subsequent Awards. A person who is an Independent Director on each
anniversary of the Effective Date shall be awarded, no later than April 30th of
that year, such number of shares of restricted common stock as is determined by
dividing (i) $55,000, by (ii) the Fair Market Value per share of the Company’s
common stock on April 1st (or the first business day following April 1st) of
such year. The awards described in this subsection (b) shall be referred to as
“Subsequent Awards.” The Subsequent Awards shall be subject to the terms of the
2019 Plan and the Restricted Stock Award agreements entered into between the
Company and each Independent Director to evidence and memorialize such awards.

 

(c) Terms of Vesting of Restricted Stock Awards Granted to Independent
Directors. Each Initial Award and Subsequent Award will initially be subject to
forfeiture in the event of an Independent Director’s termination of service on
the Board. Each Initial Award and each Subsequent Award shall vest and be
released from the forfeiture restriction as to one-fourth of the shares subject
to such award at the end of each calendar quarter after (i) the Effective Date
in connection with Initial Awards, and (ii) April 1st, in connection with
Subsequent Awards, subject to the Independent Director continuing in service on
the Board through such dates. No portion of an Initial Award or Subsequent Award
which is unvested at the time of an Independent Director’s termination of
service on the Board shall become vested thereafter. All of an Independent
Director’s Initial Awards and Subsequent Awards shall vest in full upon the
occurrence of a Change of Control (as defined in the 2019 Plan) and as otherwise
provided in the 2019 Plan and the agreements evidencing such grants.

 

 

